Appeal from a judgment of the Supreme Court, Seneca County (Dennis F. Bender, A.J.), entered December 26, 2013 in a proceeding pursuant to CPLR article 78. The judgment denied and dismissed the petition.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: In this proceeding pursuant to CPLR article 78, petitioner appeals from a judgment dismissing his petition challenging his sentence as calculated by the Department of Corrections and Community Supervision (DOCCS). Contrary to petitioner’s contention, we conclude that DOCCS correctly computed his sentence and, thus, Supreme Court properly dismissed the petition (see generally Matter of Williams v Annucci, 131 AD3d 1329, 1330-1331 [2015]). To the extent that petitioner contends that he was denied the benefit of his plea bargain, his remedy is to seek relief by way of a motion pursuant to CPL article 440 (see Matter of Cristostomo v Fischer, 93 AD3d 976, 977 [2012]). Present — Smith, J.P., Peradotto, Lindley, Valentino and DeJoseph, JJ.